Exhibit 10.2

 

[g81421kei001.jpg]

 

November 1, 2004

 

Mr. Rohinton Mobed.

c/o IHS Group Inc.

15 Inverness Way East

Englewood, CO 80112

 

Dear Ron:

 

This letter, written on behalf of the Board of Directors (the “Board”) of IHS
Group Inc., a Delaware corporation formerly known as HAIC Inc. (the “Company”),
confirms the terms and conditions of your employment with the Company.

 

1.                                       Term of Employment. Your employment
under this Letter Agreement is effective as of the date hereof (the “Effective
Date”) and, subject to termination as provided in Sections 7 or 8, will end on
the first anniversary of the Effective Date; provided that on each anniversary
of the Effective Date, the term of your employment will automatically be
extended by an additional year unless the Company or you give the other party
written notice, at least 30 days prior to the applicable anniversary of the
Effective Date, that you do not or it does not want the term to be so extended.
Such employment period, as may be so extended, will hereinafter be referred to
as the “Term”.

 

2.                                       Title and Duties.

 

(a)                                  Position. During the Term, you will be
employed by the Company as President & Chief Operating Officer, IHS Energy. You
will have such duties and responsibilities and power and authority as assigned
to you by the Board or the President and Chief Executive Officer of the Company
(the “CEO”).

 

(b)                                 Exclusive Duties. During your employment by
the Company, you will devote substantially all your entire working time,
attention and energies to the business of the Company and its Affiliates (as
defined below) and will not, without the prior written consent of the Board
undertake any other business activities. Without limiting the generality of the
foregoing, you will not take any actions of the kind described in Section 11.

 

3.                                       Base Salary. During the Term, the
Company will pay you a minimum base salary at the annual rate of $270,000,
payable in accordance with the Company’s regular payroll practices. The
Compensation Committee of the Board (the “Committee”) will review your base
salary annually and may, in its sole discretion, increase your base salary based
on your performance and the Company’s performance. Such base salary, as may be
increased, will hereinafter be referred to as your “Base Salary”.

 

4.                                       Bonus. During the Term, you will be
eligible to receive an annual bonus (the “Annual Bonus”) pursuant to the
Company’s then current annual incentive plan. The performance objectives for
your Annual Bonus will be determined by the CEO.

 

5.                                       Annual Long-Term Incentive Grant.
During the Term, you will be eligible to receive such long-term incentive grant,
consisting of stock options, restricted stock, other equity-based awards, or a
combination thereof, as determined by the Committee (the “Equity Grant”). The
size and terms of the Equity Grant will be determined by the Committee based on
your performance and the Company’s performance, as well as the terms of the
equity compensation plan under which the

 

Information Handling Services Group Inc.

Inverness Business Park • 15 Inverness Way East • Englewood, Colorado 80112 •
(303) 790-0600 • Fax (303) 792-9034

 

--------------------------------------------------------------------------------


 

Equity Grant is granted. The Company intends to amend its Certificate of
Incorporation to authorize the Company to issue up to 80,000,000 shares of class
A common stock. As soon as practicable after such amendment, the Company will
grant you 40,000 shares of restricted stock and/or restricted stock units. The
restricted stock and/or restricted stock units will vest 25% on the second
anniversary of the Effective Date, 25% on the third anniversary of the Effective
Date and 50% on the fourth anniversary of the Effective Date.

 

6.                                       Other Benefits.

 

(a)                                  Employee Benefits. You will be eligible to
participate in the employee benefit plans, programs and arrangements maintained
by the Company.

 

(b)                                 Vacation. You will be entitled to not less
than 24 days of paid vacation per calendar year in accordance with the Company’s
vacation policy as in effect from time to time.

 

(c)                                  Reimbursement. The Company will reimburse
you for all reasonable expenses and disbursements in carrying out your duties
and responsibilities under this Letter Agreement in accordance with Company
policy for executive officers as in effect from time to time.

 

7.                                       Termination of Employment (Non-Change
in Control). Subject to Section 9:

 

(a)                                  Resignation for Good Reason or Termination
Without Cause. If you terminate your employment for Good Reason (as defined
below) or yon are terminated by the Company without Cause (as defined below) at
any time during the Term, including by the Company giving you notice that it
does not want the Term to be extended as provided in Section 1, you will receive
a lump-sum cash payment equal to the sum of:

 

(i)                                     any earned but unpaid Base Salary or
other amounts (including reimbursable expenses and any vested amounts or
benefits owing under or in accordance with the Company’s otherwise applicable
employee benefit plans or programs, including retirement plans and programs)
accrued or owing through the date of termination;

 

(ii)                                  an amount equal to 9 months of your then
Base Salary plus an additional month of your then Base Salary for each year of
your employment with the Company and/or an Affiliate both prior to and
subsequent to the Effective Date, up to a maximum aggregate amount under this
subclause (ii) equal to 2 years of your then Base Salary; and

 

(iii)                               your Target Bonus for such year, prorated
for the number of days that have elapsed during such year.

 

In addition to the foregoing lump-sum payment:

 

(w)                               the Company will continue your participation
in the Company’s medical, dental and vision plans (or if you are ineligible to
continue to participate under the terms thereof, in substitute arrangements
adopted by the Company providing substantially comparable benefits) for the
Relevant Period (as defined below) following the date of such termination;

 

(x)                                   vesting of unvested stock options,
restricted stock and other equity awards then held by you will be determined in
accordance with the terms and conditions of the applicable equity compensation
plan under which each such Equity Grant is granted;

 

2

--------------------------------------------------------------------------------


 

(y)                                 outplacement services during the 6-month
period following such termination provided by a service provider selected by the
Company for the benefit of the executive officers of the Company; and

 

(z)                                   you will be credited with 2 additional
years for the purposes of each of the age and service requirements of any
retirement related employee benefit plans, programs and arrangements maintained
by the Company and/or its Affiliates in which you participated at the time of
such termination.

 

For purposes of this Letter Agreement, the Relevant Period means, in the event
you receive payments pursuant to Sections 7(a)(ii) or 8(a)(ii), the period
following termination of your employment equal to the total number of months
upon which the payments thereunder are calculated, up to a maximum period of 2
years. Credit for the year in which termination occurs will be given for
purposes of calculating payments pursuant to Sections 7(a)(ii) or 8(a)(ii) if
you have completed six months or more of service beyond the prior anniversary
date of your employment.

 

(b)                                 Termination Other than for Good Reason or
for Cause. If you terminate your employment other than for Good Reason
(including if you give notice that you do not want to extend the Term as
provided in Section 1) or if your employment is terminated by the Company for
Cause, you will receive no further payments, compensation or benefits under this
Letter Agreement, except you will be eligible to receive, immediately upon the
effectiveness of such termination, amounts (including reimbursable expenses and
any vested amounts or benefits owing under or in accordance with the Company’s
otherwise applicable employee benefit plans or programs, including retirement
plans and programs) accrued or owing prior to the effectiveness of your
termination and such compensation or benefits that have been earned and will
become payable without regard to future services.

 

(c)                                  Death, Disability or Retirement. If your
employment terminates by reason of death, Disability or retirement (as defined
in the Company’s equity compensation plan then in effect), you or your
beneficiaries will receive a lump-sum cash payment equal to the sum of:

 

(i)                                     any earned but unpaid Base Salary or
other amounts (including reimbursable expenses and any vested amounts or
benefits owing under or in accordance with the Company’s otherwise applicable
employee benefit plans or programs, including retirement plans and programs)
accrued or owing through the date of termination; and

 

(ii)                                  your Target Bonus for such year, prorated
for the number of days that have elapsed during such year.

 

If your employment terminates by reason of your retirement, then in addition to
benefits to which you may be entitled pursuant to this Letter Agreement, your
entitlements in connection with a termination of your employment pursuant to
your retirement under the Company’s otherwise applicable employee benefit and
retirement plans and programs (including without limitation under the Company’s
equity compensation plans), will be determined in accordance with such
applicable plans and programs.

 

For purposes of this Letter Agreement, “Good Reason” means the Company’s breach
of any of its material obligations under this Letter Agreement, excluding
immaterial actions (or failures of action) not taken (or omitted to be taken) in
bad faith and which, if capable of being remedied, are remedied by the Company
within 30 days of receipt of notice thereof given by you. For purposes of this
Letter Agreement, “Cause” means any of the following: (i) conviction of or
pleading guilty to a felony, (ii) commission of intentional acts of misconduct
that materially impair the goodwill or business of the Company or cause material
damage to its property, goodwill or business, or (iii)

 

3

--------------------------------------------------------------------------------


 

willful refusal or willful failure to perform your material duties under this
Letter Agreement after written demand that you do so. Termination of the
employment shall not be deemed to be for Cause hereunder unless and until
(A) written notice has been delivered to you by the Company which specifically
identifies the Cause which is the basis of the termination and, if the Cause is
capable of cure, you have failed to cure or remedy the act or omission so
identified within 14 calendar days after written notice of such breach. For
purposes of this provision, no act or failure to act on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interest of the Company. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for Cause without reasonable notice to you setting forth
the reasons, facts and circumstances for the Company’s intention to terminate
for Cause and an opportunity for you, together with your counsel, to be heard
before the Committee or the Board.

 

8.                                       Change in Control. Subject to
Section 9:

 

(a)                                  General. If there is a Change in Control
(as defined below) and, within 1 year of such Change in Control, you terminate
your employment for CIC Good Reason (as defined below) or you are terminated by
the Company without Cause, you will receive a lump-sum cash payment equal to the
sum of:

 

(i)                                     any earned but unpaid Base Salary or
other amounts (including reimbursable expenses and any vested amounts or
benefits owing under or in accordance with the Company’s otherwise applicable
employee benefit plans or programs, including retirement plans and programs)
accrued or owing through the date of termination;

 

(ii)                                  an amount equal to 9 months of your then
Base Salary plus an additional month of your then Base Salary for each year of
your employment with the Company and/or an Affiliate both prior to and
subsequent to the Effective Date, up to a maximum aggregate amount under this
subsclause (ii) equal to 2 years of your then Base Salary; and

 

(iii)                               your Target Bonus for the fiscal year of
such termination, prorated for the number of days that have elapsed during such
year.

 

In addition to the foregoing lump-sum payment:

 

(w)                               the Company will continue your participation
in the Company’s medical, dental and vision plans (or if you are ineligible to
continue to participate under the terms thereof, in substitute arrangements
adopted by the Company providing substantially comparable benefits), for the
Relevant Period following the date of such termination;

 

(x)                                   all unvested stock options, restricted
stock and other equity awards then held by you will fully vest and become
exercisable as of the effective date of such termination;

 

(y)                                 outplacement services during the 6-month
period following such termination provided by a service provider selected by the
Company for the benefit of the executive officers of the Company; and

 

(z)                                   you will be credited with 2 additional
years for the purposes of each of the age and service requirements of any
retirement related employee benefit plans, programs and arrangements maintained
by the Company and/or its Affiliates, in which you participated at the time of
such termination.

 

4

--------------------------------------------------------------------------------


 

For purposes of this Letter Agreement, “Change in Control” means the first to
occur of:

 

(i)            the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as from time to time amended) of the beneficial ownership of securities of the
Company possessing more than 50% of the total combined voting power of all
outstanding securities of the Company,

 

(ii)           a merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such merger or
consolidation hold, in the aggregate, securities possessing more than 50% of the
total combined voting power of all outstanding voting securities of file
surviving entity immediately after such merger or consolidation;

 

(iii)          a reverse merger in which the Company is the surviving entity but
in which securities possessing more than 50% of the total combined voting power
of all outstanding voting securities of the Company are transferred to or
acquired by a person or persons different from the persons holding directly or
indirectly those securities immediately prior to such merger;

 

(iv)          the sale, transfer or other disposition (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company;

 

(v)           the approval by the shareholders of a plan or proposal for the
liquidation or dissolution of the Company; or

 

(vi)          as a result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who are members of the board of directors of the Company before the
Transaction will cease to constitute a majority of the board of directors of the
Company or any successor thereto.

 

Notwithstanding the foregoing, in no event will a Change in Control be
considered to have occurred as a result of: (i) the distribution by the Company
to its stockholder(s) of stock in an Affiliate; (ii) the contribution by the
Company of some or all of its assets in a transaction governed by Section 351 of
the Code; (iii) any inter-company sale or transfer of assets between the Company
and any Affiliate; (iv) a dividend distribution by the Company; (v) a loan by
the Company to any third party or an Affiliate; (vi) a Transaction, or series of
Transactions, after which an Affiliate of the Company before such Transaction or
series of Transactions, is either directly or indirectly in control of the
Company thereafter; (vii) if the controlling shareholder is a trust, the
acquisition, directly or indirectly, of the beneficial ownership of securities
of the Company by any beneficiary of such trust if such beneficiary has a
greater than 25% interest in such trust, or any descendants, spouse, estate or
heirs of any such beneficiary, or a trust established for such beneficiary or
for any descendants, spouse or heirs of such beneficiary; or (viii) the first
underwritten primary public offering of the shares of common stock of the
Company pursuant to an effective registration statement (other than a
registration statement on Form S-4 or Form S-8 or any similar or successor form)
under the Securities Act of 1933, as from time to time amended. For purposes of
this Agreement, “Affiliate” means any

 

5

--------------------------------------------------------------------------------


 

individual, corporation, partnership, association, joint-stock company, trust,
unincorporated association or other entity (other than the Company) that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the Company, including, without
limitation, any member of an affiliated group of which the Company is a common
parent corporation as provided in Section 1504 of the Internal Revenue Code of
1986, as from time to time amended (the “Code”).

 

For purposes of this Letter Agreement, “CIC Good Reason” means any of:

 

(i)            the material diminution of your position (including status,
titles and reporting relationships), duties or responsibilities, excluding
immaterial actions not taken in bad faith;

 

(ii)           the breach by the Company of any of its material obligations
under this Letter Agreement, excluding immaterial actions (or failures or
action) not taken (or omitted to be taken) in bad faith and which, if capable of
being remedied, are remedied by the Company within 30 days after receipt of
notice thereof given by you;

 

(iii)          the Company’s relocation of your principal location of work by
more than 50 miles (other than any relocation recommended or consented to by
you); it being understood, however, that you may be required to travel on
business to other locations as may be required or desirable in connection with
the performance of your duties as specified in this Letter Agreement.

 

(b)                                 Tax Indemnity. If it is determined that any
payments and benefits that you receive from the Company or an Affiliate as a
result of the Change in Control will result in you being subject to an excise
tax under Section 4999 of the Code, then the Company will make a Gross-Up
Payment (as defined below) to or on behalf of you as and when any such
determination is made; provided you take such action (other than waiving your
right to any payments or benefits) as the Company reasonably requests under the
circumstances to mitigate or challenge such tax. Any such determination will be
made in accordance with Sections 280G and 4999 of the Code and any other
applicable law, regulations, rulings or case law. If the Company reasonably
requests that you take action to avoid assessment of, or to mitigate or
challenge, any such tax or assessment, including restructuring your right to
receive any payments or benefits to which you are entitled (other than under
this paragraph), you agree to consider such request (but in no event to waive or
limit your right to any payments or benefits in a manner that would not be
neutral to you from a financial point of view), and in connection with any such
consideration, the Company will provide such information and advice as you may
reasonably request and will pay for all reasonable expenses incurred in
effecting your compliance with such request and any related taxes, fines,
penalties, interest and other assessments. The term “Gross-Up Payment” means an
additional amount such that you will, on an after-tax basis (including any
income tax, payroll tax, further excise tax, interest, penalties and other
assessments levied on any payment or benefit) receive the full amount of the
payments and benefits for which the Company is liable, as if there was no excise
tax under Section 4999 of the Code on any of your payments or benefits. To the
extent permitted by applicable law, you agree to return to the Company the
excess of any Gross-Up Payment made to you over the payment which would have
been sufficient to put you in such same after-tax position. Nothing in this
Section 8 is intended to violate the Sarbanes-Oxley Act and to the extent that
any advance or payment obligation hereunder would do so, such obligation will be
modified so as to make the advance a nonrefundable payment to you and the
payment obligation null and void. This Section 8 will continue in effect until
you agree that all of the Company’s obligations to you under this Section 8 have
been satisfied in full or a court of

 

6

--------------------------------------------------------------------------------


 

competent jurisdiction makes a final determination that the Company has no
further obligations to you under this Section 8, whichever comes first.

 

9.                                       Release. Other than if your employment
terminates by reason of death or Disability, any payment or benefit that you are
eligible to receive under Sections 7 or 8 will be contingent on your execution
of a release substantially in the form attached hereto as Exhibit A prior to or
concurrently with the provision of such payment or benefit. The payments or
benefits you are eligible to receive under Sections 7 or 8 are in lieu of any
termination payments or benefits which you might otherwise be eligible to
receive under any standard severance policy maintained by the Company and/or its
Affiliates.

 

10.                                 Covenants. In exchange for the remuneration
outlined above, in addition to providing service to the Company as set forth in
this Letter Agreement, you agree to the following covenants:

 

(a)                                  Confidentiality. You acknowledge that
during your employment, you will occupy a position of trust and confidence.
Accordingly, you agree that following any termination of your employment, you
will keep confidential any trade secrets and confidential or proprietary
information of the Company and its affiliates which are now known to you or
which hereafter may become known to you as a result of your employment or
association with the Company and will not at any time directly or indirectly
disclose any such information to any person, firm or corporation, or use the
same in any way other than in connection with the business of the Company
during, and at all times after, the termination of your employment. For purposes
of this Letter Agreement, “trade secrets and confidential or proprietary
Information” means information unique to the Company or an affiliate of the
Company which has a significant business purpose and is not known or generally
available from sources outside the Company or typical of industry practice, but
will not include any of the foregoing (i) that becomes a matter of public record
or is published in a newspaper, magazine or other periodical available to the
general public, other than as a result of any act or omission of you or
(ii) that is required to be disclosed by any law, regulation or order of any
court or regulatory commission, department or agency; provided that you give
prompt notice of such requirement to the Company to enable the Company to seek
an appropriate protective order or confidential treatment.

 

(b)                                 Nan-Competition. You further covenant that
during your employment and during the Restricted Period (as defined below), you
will not, for yourself or on behalf of any other person, partnership, company or
corporation, in the United States of America of elsewhere in the world, directly
or indirectly, engage in, acquire any financial or beneficial interest in
(except as provided in the next sentence), be employed by, or own, manage,
operate or control any entity which is engaged in, any business in competition
with any business of the Company or any subsidiary of the Company.
Notwithstanding the preceding sentence, (i) you will not be prohibited from
owning less than 1% of any publicly traded corporation, whether or not such
corporation is in competition with the Company, and (ii) you will not be
prohibited during the Restricted Period from being employed by or providing
services to a company with multiple product-lines and/or service lines where one
or more of its product-lines or service-lines is in competition with the Company
so long as you have no direct or indirect contact with the unit(s) involved with
the competitive products/services. For purposes of this Letter Agreement,
“Restricted Period” means the longer of (i) the 1-year period following
termination of your employment, or (ii) in the event you receive payments
pursuant to Sections 7(a) (ii) or 8(a) (ii) in an amount greater than 1 year of
your then Base Salary, the period following termination of your employment equal
to the total number of months upon which the payments thereunder are calculated,
up to a maximum period of 2 years.

 

7

--------------------------------------------------------------------------------


 

(c)                                Non-Solicitation of Employees. You further
covenant that during your employment and during the Restricted Period, you will
not, directly or indirectly, hire, or cause to be hired by an employer with whom
you may ultimately become associated, any employee of the Company or a
subsidiary of the Company at the time of termination of your employment with the
Company.

 

(d)                               Employee Invention Agreement. If you have not
previously executed the Company’s standard form of Employee Invention Agreement,
simultaneously with the execution of this Agreement you will also execute and
deliver to the Company the Company’s standard form of Employee Invention
Agreement.

 

(e)                                Equitable Relief and Other Remedies. You
acknowledge and agree that the Company’s remedies at law for a breach or
threatened breach of any of the provisions of this Section 10 would be
inadequate and, in recognition of this fact, you agree that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, will be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.

 

(f)                                   Reformation. If it is determined by a
court of competent jurisdiction that any restriction in this Section 10 is
excessive in duration or scope or is unreasonable or unenforceable under the law
of that jurisdiction, it is the intention of the parties that such restriction
may be modified or amended by the court to render it enforceable to the extent
permitted by the law of that jurisdiction.

 

(g)                               Survival of Provisions. Without effect as to
the survival of other provisions of this Letter Agreement intended to survive
the termination or expiration of your employment, the obligations contained in
this Section 10 will survive the termination or expiration of your employment
with the Company and will be fully enforceable thereafter.

 

11.                                 Indemnification. The Company will indemnify
and make permitted advances to you to the fullest extent permitted by applicable
law, if you are made or threatened to be made a party to a proceeding by reason
of your being or having been an officer, director or employee of the Company or
any of its subsidiaries or affiliates or your having served on any other
enterprise as a director, officer or employee at the request of the Company. In
addition, the Company will maintain insurance, at its expense, to protect you
against any such expense, liability or loss to which you would be entitled to
indemnification or reimbursement under the foregoing sentence.

 

12.                                 Representations. By signing this Letter
Agreement where indicated below, you represent that you are not subject to any
employment agreement or non-competition agreement that could subject the Company
or any of its affiliates to any future liability or obligation to any third
party as a result of the execution of this Letter Agreement and your employment
by the Company.

 

13.                                 Miscellaneous Provisions.

 

(a)                                  This Letter Agreement may not be amended or
terminated without the prior written consent of you and the Company,

 

(b)                                 This Letter Agreement may be executed in any
number of counterparts which together will constitute but one agreement.

 

8

--------------------------------------------------------------------------------


 

(c)                                  This Letter Agreement will be binding on
and inure to the benefit of our respective successors and permitted assigns and,
in your case, your heirs and other legal representatives. If you should die
while any amount would still be payable to you hereunder had you continued to
live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Letter Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate. The rights and
obligations described in this Letter Agreement may not be assigned by either
party without the prior written consent of the other party; provided, however,
the Company may assign its rights and obligations described in this Letter
Agreement without your consent upon the transfer of all or substantially all of
the business and/or assets of the Company (whether by purchase, merger,
consolidation or otherwise).

 

(d)                                 Subject to Section 10, all disputes arising
under or related to this Letter Agreement will be settled by arbitration under
the Commercial Arbitration Rules of the American Arbitration Association then in
effect, such arbitration to be held in the Denver, Colorado metropolitan area,
as the sole and exclusive remedy of either party. Any judgment on the award
rendered by such arbitration may be entered in any court having jurisdiction
over such matters.

 

(e)                                  Except where prohibited by applicable law,
all amounts payable to you under this Letter Agreement will be subject to
required tax withholding but will otherwise not be subject to offset.

 

(f)                                    All notices under this Letter Agreement
will be in writing and will be deemed effective when delivered in person, by
courier service, or 5 days after deposit thereof in the U.S. mail, postage
prepaid, for delivery as registered or certified mail, addressed to the
respective party at the address set forth below or to such other address as may
hereafter be designated by like notice. Unless otherwise notified as set forth
above, notice will be sent to each party as follows:

 

 

You, to:

 

 

The address as is maintained in the Company’s records

 

 

 

The Company, to:

 

 

 

IHS Group Inc.

 

15 Inverness Way East

 

Englewood, CO 80112

 

Attention: Senior Vice President, Human Resources

 

(g)                                 This Letter Agreement will be governed by
and construed and entered in accordance with the laws of the State of Colorado
without reference to rules relating to conflict of laws.

 

(h)                                 This Letter Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral
(including any term sheet) between the Company (or its predecessor or
affiliates) and you with respect to the subject matter hereof. This Letter
Agreement also supersedes any inconsistent provisions of any plan or arrangement
that would otherwise be applicable to you to the extent such provisions would
limit any rights granted to you hereunder or expand any restrictions imposed on
you hereby.

 

9

--------------------------------------------------------------------------------


 

This Letter Agreement is intended to be a binding obligation upon both the
Company and yourself. If this Letter Agreement correctly reflects your
understanding, please sign and return one copy to Susan Auxer for the Company’s
records.

 

 

 

IHS GROUP INC.

 

 

 

By:

/s/ Charles Picasso

 

 

Name:

Charles Picasso

 

 

Title:

CEO, IHS Group

 

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

 

 

Dated as of           , 2004

/s/ Rohinton Mobed

 

10

--------------------------------------------------------------------------------